Citation Nr: 1116957	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  99-02 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of a right ankle fracture, including calcification of the talofibular ligament, prior to November 24, 2010, and a rating higher than 20 percent since.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1945 to October 1947.  

This appeal to the Board of Veterans' Appeals (Board) is from a March 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which confirmed and continued a 10 percent rating then in effect for the Veteran's right ankle disability.  During the pendency of this appeal for a higher rating for this disability, jurisdiction over the claim was transferred to the RO in St. Petersburg, Florida, and that RO certified the appeal to the Board.

In another decision since issued in December 2010, the St. Petersburg RO increased the rating for the Veteran's right ankle disability from 10 to 20 percent, but only retroactively effective as of November 24, 2010, the date of a VA examination.  He has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  So the Board must determine whether he was entitled to a rating higher than 10 percent for this right ankle disability prior to November 24, 2010, and whether he has been entitled to a rating higher than 20 percent since.

The Veteran has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  According to the most probative medical and other evidence in the file dated prior to November 24, 2010, the Veteran's right ankle disability caused moderate limitation of motion -as evidenced by dorsiflexion limited to 10 degrees and plantar flexion limited to 30 degrees, with no indication of ankylosis.

2.  According to the results of his November 24, 2010 VA examination, he now has marked limitation of motion in this ankle, in comparison, as evidenced by dorsiflexion limited to just 5 degrees and plantar flexion limited to 15 degrees.  However, there still is no ankylosis.


CONCLUSION OF LAW

The criteria are not met for a rating higher than10 percent for the right ankle disability prior to November 24, 2010, or a rating higher than 20 percent since.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5024, 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  The Supreme Court rejected the notion that all VA notice errors are presumptively prejudicial.  

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.


The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) the Federal Circuit vacated and remanded important aspects of the lower Veterans Court's holding.  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased-rating claim, the appellant's burden to demonstrate prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2010.  The letter informed him of the type of evidence required to substantiate his claim for a higher rating for this disability and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the disability rating and downstream effective date elements of this claim.  And the claim since has been readjudicated in December 2010 and an SSOC issued that same month explaining why a higher rating was warranted (a 20 percent rather than a 10 percent rating), but also why an even higher rating was not warranted.  So the claim has been reconsidered since providing all required VCAA notice.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, and arranged for VA compensation examinations in October 1997, August 1998 and most recently in November 2010 to assess and then reassess the severity of his right ankle disability.  Since there is now, as a consequence, sufficient evidence in the file to fairly decide this claim insofar as determining the severity of this disability, yet another examination is not needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Mere passage of time is not reason enough, alone, to direct the scheduling of another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II.  Governing Rules, Regulations and Statutes for an Increased-Rating Claim

The Veteran initially was granted service connection for residuals of a healed fracture of his right ankle, with calcification of the talofibular ligament, in an April 1948 decision.  He received an initial 10 percent rating for this disability, effective from October 31, 1947, the first day following the conclusion of his military service when he had returned to life as a civilian.

This initial 10 percent rating remained in effect for many more years, indeed decades, until, as mentioned, being increased to 20 percent during the pendency of this appeal in the RO's December 2010 decision, retroactively effective as of a November 24, 2010 VA examination.


Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Having said that, the Court has indicated that, in determining the present level of disability, this necessarily includes determining whether to "stage" the rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed, so, here, since October 1996, until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The RO already has assigned what amounts to a "staged" rating by increasing the rating from 10 to 20 percent as of November 24, 2010.  So the Board need only determine whether this was an appropriate staging under the circumstances presented.


A.  Entitlement to a Rating Higher than 10 Percent prior to November 24, 2010

The Veteran's right ankle disability has been rated under DCs 5024-5271.  DC 5024, which pertains to tenosyovitis, indicates the disease will be rated on limitation of motion of affected parts as degenerative arthritis.  Degenerative arthritis is rated under DC 5003.  DC 5003, in turn, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  According to DC 5003, when limitation of motion would be noncompensable, i.e., 0 percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  DC 5003 further indicates that a 10 percent rating is assignable with X-ray involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating under DC 5003 requires this with occasional incapacitating exacerbations.

According to 38 C.F.R. § 4.45(f), for the purpose of rating disability from arthritis, the ankle is considered a major joint.

On reference from DC 5003, limitation of motion of the ankle is rated under DC 5271.  This code provides a 10 percent rating for moderate limitation of the ankle and a 20 percent rating for marked limitation of motion.  There is no higher rating under this code.

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  And rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

However, that said, the Rating Schedule does provide some guidance by defining normal (i.e., full) range of motion of the ankle as from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2010).

Applying these criteria to the facts of this case, the Board finds there is no basis to assign the higher 20 percent rating prior to November 24, 2010.  The evidence for this relevant time period includes the reports of two VA compensations examinations in October 1997 and August 1998, as well as VA outpatient treatment records dated from May 1997 to May 2010.  

The October 1997 VA examination found the Veteran's right ankle was characterized by range of motion from 0 to 10 degrees of dorsiflexion and from 0 to 30 degrees of plantar flexion.  The examiner noted no tenderness to palpation.  The X- rays also showed degenerative joint disease (i.e., arthritis) at the tibiotalar and the talonvicular joints.  Finally, the examiner specifically diagnosed just relatively "mild" limitation of motion.

The August 1998 QTC examiner noted the Veteran's report of weakness, stiffness, swelling, and inflammation of his right ankle.  Upon physical examination, localized swelling of the right ankle was noted.  Additionally, the examiner stated that the range of motion was within normal limits, so unrestricted, albeit not providing any specific measurements.  X-ray findings revealed soft-tissue swelling medial without evidence of acute fracture.  Degenerative joint disease was also noted and vascular calcifications, but there was no evidence of fracture or bone destruction.  

The Veteran's VA treatment records from May 1997 to May 2010 also show numerous complaints and treatment for a right foot disorder, but not his service-connected right ankle disability.  Also, the Board sees that he had surgery for removal of a Morton Neuroma on his right foot in September 1997.  However, there is no indication from his VA treatment records that his right foot surgery impacted his service-connected right ankle disability or vice versa.  The only treatment for his right ankle was an X-ray taken in June 2001, which showed normal mineralization with no evidence of fracture, dislocation or other significant abnormalities.

Considering this evidence, there is no indication the Veteran's right ankle disability warrants a rating higher than 10 percent prior to November 24, 2010, since at worst he had moderate (not marked) limitation of motion.  The October 1997 examination showed dorsiflexion was restricted to 10 degrees, rather than the normal 20 degrees, and his plantar flexion was limited to 30 degrees, as opposed to the normal 45 degrees.  See again 38 C.F.R. § 4.71, Plate II.  So he had 1/2 of normal dorsiflexion and more than 1/2 (in fact, 2/3) of normal plantar flexion.  Hence, overall, that was equivalent to just relatively moderate limitation of motion.

Moreover, as he still had a substantial, quantifiable, measure of range of motion in both of these directions, he did not have ankylosis so as to, in turn, warrant assigning an even greater rating under DC 5270.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The Veteran, therefore, was not entitled to a rating greater than 10 percent during this initial period at issue

B.  Entitlement to a Rating Higher than 20 Percent since November 24, 2010

The relevant evidence of record for this subsequent time period is the report of the November 24, 2010 VA compensation examination, which, as explained, was the basis for assigning this higher 20 percent rating.  An even higher rating, however, is not justifiable.

The November 2010 VA examiner noted pain, instability, stiffness, and weakness in the right ankle joint.  However, there was no indication of dislocations or subluxation, locking, or effusion.  Moreover, the Veteran stated that any flare-ups he experiences do not impair or fatigue him or disable him.  Upon physical examination, the examiner found the Veteran's range of motion was from 0 to 5 degrees of dorsiflexion and from 0 to 15 degrees of plantar flexion.  There was no additional limitation of motion with repetitive use and no evidence of ankylosis.  

The examiner also reviewed X-rays to determine the Veteran's bones and joints were in normal alignment, with no evidence of fracture or soft-tissue abnormalities.  

Based on the results of that evaluation, the Veteran now has the highest possible rating under DC 5271 for marked limitation of motion of his ankle, as evidenced by just 5 degrees of dorsiflexion and just 15 degrees of plantar flexion.  So he had only 1/4 or normal dorsiflexion and only 1/3 of normal plantar flexion.  See again 38 C.F.R. § 4.71, Plate II.  If, as is now the case, a Veteran has the maximum disability rating available based on symptomatology that includes limitation of motion (keeping in mind that he now has the highest possible rating under DC 5271), it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

And, further, even considering his now marked limitation of motion of this ankle, he still has some quantifiable range of motion in both of these directions, dorsiflexion and plantar flexion, so he does not have ankylosis to, in turn, warrant assigning an even greater rating under DC 5270.  See again Dinsay, 9 Vet. App. 79 at 81.  20 percent also is the highest possible rating under DC 5003 for the arthritis in this ankle and cannot be combined with a rating under another code, like DC 5271 in this particular instance, which is based on limitation of motion.  Doing this would overly compensate the Veteran for the same symptoms and thus violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.


Since the Veteran has the highest rating possible under the applicable diagnostic code, the Board must additionally consider whether he is entitled to still additional compensation for this disability on an extra- schedular basis.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's right ankle disability has markedly interfered with his ability to work, meaning above and beyond that contemplated by his assigned schedular rating (now 20 percent).  He has been retired since 1990 because of his age or duration of employment, not because of his right ankle disability.  And according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim for a rating higher than 10 percent for the right ankle disability prior to November 24, 2010, and higher than 20 percent since, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


